Case 7:21-cv-00034-JPJ-PMS Document 31 Filed 09/07/21 Page 1 of 3 Pageid#: 156




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION

 ALVIN L. JONES, SR.,                            )
                                                 )
                      Plaintiff,                 )
                                                 )     Case No. 7:21CV00034
                                                 )
 v.                                              )             OPINION
                                                 )
 SHERIFF TIM ALLEN, ET AL.,                      )    By: James P. Jones
                                                 )    Senior United States District Judge
                      Defendants.                )
                                                 )

       Alvin L. Jones, Sr., Pro Se Plaintiff.

       The plaintiff, Alvin L. Jones, Sr., a Virginia inmate proceeding pro se, filed

 this civil rights action under 42 U.S.C. § 1983 in January of 2021. The defendants

 have responded with a Motion to Dismiss, ECF No. 17, arguing that the case fails to

 state a claim. The court notified Jones of defendants’ motion on June 22, 2021,

 granting him twenty-one days to respond. The court’s notice warned Jones that

 failure to respond to the motion within the allotted time would be interpreted as a

 loss of interest in prosecuting the case and would result in dismissal of the case

 without prejudice.

       A district court has authority to dismiss an action for failure to prosecute, as

 expressly recognized in Rule 41(b). Cleveland v. Astrue, No. 3:11CV678-REP,

 2012 WL 4329291, at *2 (E.D. Va. Aug. 23, 2012), report and recommendation
Case 7:21-cv-00034-JPJ-PMS Document 31 Filed 09/07/21 Page 2 of 3 Pageid#: 157




 adopted, No. 3:11CV678-REP, 2012 WL 4329286 (E.D. Va. Sept. 17, 2012) (citing

 Link v. Wabash R. Co., 370 U.S. 626, 629–31 (1962) (“The authority of a court to

 dismiss sua sponte for lack of prosecution has generally been considered an inherent

 power, governed not by rule or statute but by the control necessarily vested in courts

 to manage their own affairs so as to achieve the orderly and expeditious disposition

 of cases.”)). When considering dismissal for failure to prosecute, the court must take

 into account four factors: (1) the plaintiff’s degree of personal responsibility; (2) the

 amount of prejudice caused to the defendant; (3) the presence of any drawn-out

 history of deliberately proceeding in a dilatory fashion; and (4) the effectiveness of

 sanctions less drastic than dismissal. Cleveland, 2012 WL 4329291, at *2 (citing

 Hillig v. Commissioner, 916 F.2d 171, 174 (4th Cir. 1990)). While dismissal could

 be with prejudice if these factors weigh in defendants’ favor, Rule 41(b) gives the

 court discretion to specify that the dismissal is without prejudice. Payne v. Brake,

 439 F.3d 198, 204 (4th Cir. 2006).

       After receiving the court’s Notice, Jones moved for and was granted an

 extension of time to respond to defendants’ motion — until August 19, 2021. That

 response deadline has now passed. During that time period, Jones has not filed any

 responsive pleading addressing the defendants’ arguments. Accordingly, the court

 finds that while Jones may be personally responsible for failing to comply with the

 court’s order, despite being warned of impending dismissal without prejudice, there


                                            ‐2‐
Case 7:21-cv-00034-JPJ-PMS Document 31 Filed 09/07/21 Page 3 of 3 Pageid#: 158




 is otherwise no history of plaintiff’s deliberately delaying the case or causing

 prejudice to defendants. Therefore, the court concludes that dismissal without

 prejudice is an appropriate sanction. Therefore, I will dismiss the action without

 prejudice.

       A separate final order will be entered herewith.

                                               DATED: September 7, 2021

                                               /s/ James P. Jones
                                               Senior United States District Judge




                                         ‐3‐
